Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 11-20 have been cancelled since Applicants, in response to Restriction Requirements, have selected claims 1-10 without traverse. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose an apparatus comprising elements being configured as recited in claim. Specifically, none of the prior art teaches or fairly suggests the following limitations:
a main pulse power transistor control line connected to the main power transmission control input of the main pulse power transistor; a positive kick pulse power transistor interposed between the kick energy storage capacitor and the output pulse rail, wherein the positive kick pulse power transistor includes a kick power transmission control input for controlling power transmission from the kick energy storage capacitor to the output pulse rail, through the positive kick pulse power transistor; and a positive kick pulse power transistor control line connected to the kick power transmission control input of the positive kick pulse transistor, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN T LUU/Primary Examiner, Art Unit 2842